DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: in line 3, “a lighting module” should be “the lighting module”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites the limitation “means for non-permanent locking or latching”
Claim 13 recites the limitation “means for non-permanent locking or latching”
Claim 15 recites the limitation “means for non-permanent locking or latching”
Claim 17 recites the limitation “means for non-permanent locking or latching”
Claim 19 recites the limitation “means for non-permanent locking or latching”
The ‘means … configured to’ coupled with functional language invokes a 112(f) interpretation of the limitation. The structure in the Specification that corresponds to this limitation is “deformable prongs, pins, posts, springs, magnets, arms, holes, notches, bumps or depressions” (pg. 18 line 1, pg. 26 line 12)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the light source" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20-21 are rejected due to their dependence on claim 10.
Regarding claim 21, the phrase "may contain" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proteras, JP 2014-203672 A (all citations will be made to the English language version provided by Espacenet).
Regarding claim 17, Proteras discloses “A lampholder (6, Fig. 14) for engaging a lighting module (1, Fig. 1 and 14) with electrical contact pads (211 and 212, Fig. 4) comprising: - a female mechanical connector (seen in Fig. 14, corresponds to 3 and 31, Fig. 6) with two 
Regarding claim 18, Proteras discloses the invention of claim 17, as cited above, and further discloses “the female mechanical connector additionally has springs, posts, pins or vertical structures located beneath and/or above the male electric extension of the lampholder (seen labeled below in Fig. 2-A, drawn from Fig. 2(a)).”

    PNG
    media_image1.png
    572
    549
    media_image1.png
    Greyscale
  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 6-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok, US 2004/0032727 A1 (hereby Cok ‘727) in view of Tsai US 9577376 B1.
Regarding claim 1, Cok ‘727 discloses “A flat and detachable electrical connection system between a lighting module and a lampholder (seen in Fig. 2); comprising: 
- a lighting module (10, Fig. 2) whose thickness is less than its width or length (seen in Fig. 2) comprising a lighting panel (12, Fig. 2), control circuitry for controlling the lighting panel (electrodes 14 and 16 are connected to conductors 24 and 26, ¶ [0023], conventional power circuitry ¶ [0032]), and electrical contact pads (24 and 26, Fig. 2) connected to the control circuitry, all supported at least in part by a mechanical support plate (20, Fig. 2); the mechanical support plate being at least partially enclosed in a housing (22, Fig. 2) with a provision or opening so that light can be emitted from the lighting panel (22 is transparent (¶ [0024]); and where the mechanical support plate includes a male mechanical support connector section (20’’, Fig. 2) that extends out from the mechanical support plate in the same plane as the thickness of the lighting module (seen in Fig. 2); and where the male mechanical support connector section includes means for non-permanent locking or latching of the lighting module to the lampholder (detent, ¶ [0026], see Claim Interpretation section above for 112(f) interpretation); and 
- the lampholder comprising a female mechanical connector (36, Fig. 2)  into which the male mechanical support connector section of the lighting module engages and which includes means for non-permanent locking or latching of the male mechanical support connector section of the lighting module (¶ [0026] both lampholder and lighting module has a detent)”
However, Cok ‘727 does not disclose that the male electrical extension extends out from the female mechanical connector. Cok ‘727 does disclose electrical contacts (40, Fig. 2) in the female mechanical connector that engages the electrical contact pads in the lighting module to 
Tsai, reasonably pertinent to the claim invention as it discloses an electric connecting device for lighting purposes, discloses a female mechanical connector (70, Fig. 5; seen in Fig. 7 where the outer part of connector 80 is inserted into 70) with a male electrical extension (73, Fig. 5 and 7) that extends out and beyond the female mechanical connector (seen in Fig. 7) and engages with electrical pads (83, Fig. 7) that are within the housing connected to the male mechanical connector side (seen in Fig. 7).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the electrical connectors, as taught by Cok ‘727, to have a male extension for the female mechanical connector that extends out from the female mechanical connector and engages pads within the housing connected to the male mechanical connector side, such as taught by Tsai. One of ordinary skill in the art would have been motivated to make such a modification, for ensuring a tighter engagement between the electrical terminals and prevent issues of poor contact (Tsai, col. 5, ln. 24-30).
Regarding claim 2, Cok ‘727 in view of Tsai discloses the invention of claim 1, as cited above, and further discloses “the male mechanical support connector section is not covered by the housing (seen in Cok ‘727 Fig. 2).”  
Regarding claim 6, Cok ‘727 in view of Tsai discloses the invention of claim 1, as cited above, and further discloses “the lighting panel is LED or OLED (Cok ‘727 ¶ [0019] OLED source)  .”  
Regarding claim 7, Cok ‘727 in view of Tsai discloses the invention of claim 1, as cited above, and further discloses “the male mechanical support connector section of the lighting module fits into the lampholder in two different orientations (Cok ‘727, ¶ [0027]).”  
Regarding claim 8, Cok ‘727 in view of Tsai discloses the invention of claim 1, as cited above, and further discloses “the male mechanical support connector section of the lighting 
 Regarding claim 9, Cok ‘727 in view of Tsai discloses the invention of claim 1, as cited above, and further discloses “the mechanical support plate is larger than the lighting panel so that the entire lighting panel is supported (seen in Cok ‘727 Fig. 8, 10 is smaller than 20).”  
Regarding claim 12, Cok ‘727 in view of Tsai discloses the invention of claim 1, as cited above, and further discloses “the lighting module includes multiple lighting panels (Cok ‘727 ¶ [0039] “multiple light emitting layers”).”  
Regarding claim 19, Cok ‘727 discloses “A luminaire comprising a flat detachable electrical connection system, wherein the flat detachable electrical connection system comprises: - a lighting module (10, Fig. 2) whose thickness is less than its width or length (seen in Fig. 2) comprising a lighting panel (12, Fig. 2), control circuitry for controlling the lighting panel (electrodes 14 and 16 are connected to conductors 24 and 26, ¶ [0023], conventional power circuitry ¶ [0032]), and electrical contact pads (24 and 26, Fig. 2) connected to the control circuitry, all supported at least in part by a mechanical support plate (20, Fig. 2); the mechanical support plate being at least partially enclosed in a housing (22, Fig. 2)  with a provision or opening so that light can be emitted from the lighting panel (22 is transparent (¶ [0024]); and where the mechanical support plate includes a male mechanical support connector section (20’’, Fig. 2) that extends out from the mechanical support plate in the same plane as the thickness of the lighting module (seen in Fig. 2); and where the male mechanical support connector section includes means for non-permanent locking or latching of the lighting module to a lampholder (detent, ¶ [0026], see Claim Interpretation section above for 112(f) interpretation); and  6U.S. Nationalization of PCT/US20 17/0 1928 1OLWK-0010US 
- the lampholder comprising a female mechanical connector (36, Fig. 2)  into which the male mechanical support connector section of the lighting module engages and which includes means for non- permanent locking or latching of the male mechanical support connector section 

However, Cok ‘727 does not disclose that the male electrical extension extends out from the female mechanical connector. Cok ‘727 does disclose electrical contacts (40, Fig. 2) in the female mechanical connector that engages the electrical contact pads in the lighting module to supply electrical power or communication signals or both to the control circuitry when the lighting module and lampholder are connected (¶ [0025]).
Tsai, reasonably pertinent to the claim invention as it discloses an electric connecting device for lighting purposes, discloses a female mechanical connector (70, Fig. 5; seen in Fig. 7 where the outer part of connector 80 is inserted into 70) with a male electrical extension (73, Fig. 5 and 7) that extends out and beyond the female mechanical connector (seen in Fig. 7) and engages with electrical pads (83, Fig. 7) that are within the housing connected to the male mechanical connector side (seen in Fig. 7).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the electrical connectors, as taught by Cok ‘727, to have a male extension for the female mechanical connector that extends out from the female mechanical connector and engages pads within the housing connected to the male mechanical connector side, such as taught by Tsai. One of ordinary skill in the art would have been motivated to make such a modification, for ensuring a tighter engagement between the electrical terminals and prevent issues of poor contact (Tsai, col. 5, ln. 24-30).
Regarding claim 20, Cok ‘727 in view of Tsai discloses the invention of claim 19, as cited above, and further discloses “the luminaire has a base unit (Cok ‘727 45 and 38, Fig. 2), either freestanding or attached to an object (freestanding, seen in Fig. 2), that anchors the luminaire and one or more extending arm(s) (top portion of the lampholder 34, is an extending arm, seen in Fig. 2), where at least one of the extending arm(s) terminates with the lampholder 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok, US 2004/0032727 A1 in view of Tsai, and further in view of Cok US 2004/0160768 A1 (hereby  Cok ‘768).
Regarding claim 10, Cok ‘727 in view of Tsai discloses the invention of claim 1, except “the mechanical support plate is smaller than the lighting panel so that the lighting panel is only partially supported.”  
Cok ‘768 discloses a lighting module with a light panel (10, Fig. 9), and a support plate (34, Fig. 9) that is smaller than the lighting panel in one of the dimensions (seen in Fig. 9, the light panel is curved, which means that the surface area of the light panels when extended is greater than the support plate).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the support plate as taught by Cok ‘727 to be smaller than the lighting panel, such as taught by Cok ‘768. One of ordinary skill in the art would have been motivated to have the support plate be smaller, to not extend unnecessarily beyond the edge of the light panel and support it in other configurations such as a curved configuration.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok, US 2004/0032727 A1 in view of Tsai, and further in view of Belaidi et al., US 2017/0146203 A1.
Regarding claim 11, Cok ‘727 in view of Tsai discloses the invention of claim 1, as cited above, except “the control circuitry of the lighting module is a PCB.” 
Belaidi discloses an OLED panel system with printed circuit boards (¶ [0084]) used for connecting the OLEDs and electrodes and receives a signal to control the OLEDs (¶ [0098]).


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok ‘727 in view of Tsai, and further in view of Sadiwck, US 2017/0105265 A1.
Regarding claim 21, Cok ‘727 in view of Tsai discloses the invention of claim 20, except for “the extending arm(s) may contain one or more movable or adjustable joints.”
Sadwick discloses a luminaire with a light panel (Fig. 23), and a extending arm (2304, Fig. 23), and an adjustable joint (2308, Fig. 23).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include an adjustable joint, such as taught by Sadwick, to the arm, as taught by Cok ‘727. One of ordinary skill in the art would have been motivated to include an adjustable joint, for allowing the lighting panel to be pointed in any desired direction (Sadwick, ¶ [0117]).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 recites, inter alia, an electrical connection system between a lighting module and a lampholder, and “the male mechanical support connector section of the lighting module includes two wings located along the sides of a3U.S. Nationalization of PCT/US2017/019281OLWK-0010US depressed channel; the female mechanical two grooves configured to engage the wings of the male mechanical support section; wherein when the lighting module and lampholder are connected: - the two wings of the male mechanical support section engage with the two corresponding grooves of the female mechanical connector; and - the male electrical extension of the lampholder fits along the depressed channel of the male mechanical support section to make contact with the electrical contact pads of the lighting module.”

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations. The prior art of record does not disclose an electrical connection for thin lighting modules with the particular shapes of wings and grooves and depressed channel for a male electrical extension.
Claims 4-5 are allowable due to their dependence on claim 3.
	
Claims 13-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 13 recites, inter alia, a lighting module and electrical pads supported by a mechanical support plate that are  “at least one male mechanical support connector section wherein: the male mechanical support connector section extends out from the mechanical support plate in the same plane as the thickness of the lighting module; the male mechanical support connector section is not covered by the housing; the male mechanical support connector section includes means for non-permanent locking or latching when inserted into a corresponding receiver; and the male mechanical support connector section includes two wings located along the sides of a depressed channel.  “
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Claims 14-16 are allowable due to their dependence on claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zheng et al., US 7665864 B2 discloses lighting modules attached to a base with male extensions, and the connector portions of the lighting modules extend from the support plate
Vakil, US 5634820 discloses a light electrical connector where there is a mix of male and female parts on each side
Aurongzeb et al., US 8884502 B2 discloses an OLED panel assembly
Kohen, US 2005/0148241 A1 discloses an electrical connector with a female part with a male extension
Li et al., US 2016/0312996 A1 discloses lighting module with electrical connectors with a mix of male and female parts (Fig. 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875